Citation Nr: 0630317	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  05-11 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of fracture of zygomatic arch.

2.  Entitlement to an initial compensable evaluation for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1999 to June 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey that granted the veteran's claims of 
entitlement to service connection for zygomatic arch fracture 
with an evaluation of 0 percent and pseudofolliculitis barbae 
with an evaluation of 0 percent.  The veteran perfected a 
timely appeal of these determinations to the Board.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The instant case must be remanded for new notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and for a new 
VA skin examination.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004). 

Furthermore, the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Thus, the veteran did not have 
proper notice of the evidence needed to substantiate his 
claims for increased evaluations.

This case must therefore be remanded for proper notice to the 
veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
The notice letter must explain what types of evidence are 
needed to establish both a disability rating and an effective 
date.

This case must also be remanded for a new VA examination of 
the veteran's skin.

The veteran has a current diagnosis of pseudofolliculitis 
barbae, which is a disorder not listed under any Diagnostic 
Code.

An unlisted disorder may be rated under a closely related 
disease or injury in which not only the functions affected 
but also the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies are avoided, as is 
the use of analogous ratings for conditions of doubtful 
diagnosis, or those not fully supported by clinical and 
laboratory findings.  Ratings assigned to organic diseases 
and injuries are not assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

The veteran's pseudofolliculitis barbae is currently rated 
under Diagnostic Code 7899-7829, and is thus rated by analogy 
under the criteria for chloracne.  See 38 C.F.R. §§ 4.20, 
4.27.

Diagnostic Code 7829 provides, in part, the option of rating 
the condition as disfigurement of the head, face, or neck 
(under Diagnostic Code 7800), or as scars (Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.   38 C.F.R. § 4.118, Diagnostic Code 
7829.

Diagnostic Code 7800 provides for: a rating of 10 percent for 
disfigurement of the head, face, and neck, with one 
characteristic of disfigurement; a rating of 30 percent for 
disfigurement of the head, face, and neck, with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with two or three characteristics of disfigurement.  
§ 38 C.F.R. § 4.118, Diagnostic Code 7800.

The eight characteristics of disfigurement, for purposes of 
evaluation of skin conditions under § 4.118, are as follows: 
(1) scar that is 5 or more inches (13 or more cm.) in length; 
(2) scar that is at least one-quarter inch (0.6 cm.) wide at 
its widest part; (3) surface contour of scar that is elevated 
or depressed on palpation; (4) scar that is adherent to 
underlying tissue; (5) skin that is hypo-or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) 
abnormal skin texture (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and (8) skin that is indurated 
and inflexible in an area exceeding six square inches (39 sq. 
cm.).  Id.

The veteran's pseudofolliculitis barbae may also be rated by 
analogy as dermatitis or eczema under Diagnostic Code 7806.

Under Diagnostic Code 7806, 60 percent is assigned for 
dermatitis or eczema with more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period. 30 percent is assigned for 
dermatitis or eczema with 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period. 10 percent 
is assigned for dermatitis or eczema with at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  Zero 
percent is assigned for dermatitis or eczema with less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and; no more than topical therapy required 
during the past 12-month period.   38 C.F.R. § 4.118, 
Diagnostic Code 7806.

The veteran was afforded a VA skin examination in May 2004.  
On examination, the veteran was noted to have on his face a 
scattered, hyperpigmented, papular eruption in the beard 
area, bilateral cheeks and the chin, with less than 1 percent 
of the body area involved.  However, no finding was made as 
to how much of the face was hyperpigmented because of 
pseudofolliculitis barbae, and more specifically, as to 
whether the area of hyperpigmentation exceeded 6 square 
inches (39 sq. cm.).  Also, no finding was made as to what 
percentage of the exposed area of the body was affected by 
pseudofolliculitis barbae.  Therefore, the instant case must 
be remanded for a new examination, whereby such findings are 
made by the examiner.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.	The RO should afford the veteran a new 
VA examination by a specialist with the 
appropriate expertise in order to 
determine the nature and degree of his 
pseudofolliculitis barbae.  The claims 
file and a separate copy of this remand 
must be provided to the examiner for 
review.  The examiner should note in 
the examination report that he or she 
has reviewed the claims folder.  
Specifically, the examiner should 
express an opinion as to (1) whether 
the veteran has a current diagnosis of 
pseudofolliculitis barbae; (2) the size 
of any area of hyperpigmentation in 
square inches and/or square 
centimeters; (3) the percentage of the 
entire body affected by 
pseudofolliculitis barbae; and (4) the 
percentage of exposed areas of the body 
affected by pseudofolliculitis barbae.  
A complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be clearly set forth.  The report of 
the examination should be associated 
with the claims folder.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



